Citation Nr: 1456403	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-46 764	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 10 percent for a lumbar disability manifested by pain and muscle spasms, to include whether such rating should be expanded to involve joint or disc disease.

4.  Entitlement to service connection for a neurological disability of the left lower leg, claimed as both peripheral neuropathy and radiculopathy, to include as secondary to a current back disability or to exposure to anesthetic gas.

5.  Entitlement to service connection for a neurological disability of the right lower leg, claimed as both peripheral neuropathy and radiculopathy, to include as secondary to a current back disability or to exposure to anesthetic gas.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967, and from July 1969 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.  The Veteran testified before the undersigned in a hearing at the RO in September 2014; a transcript is of record.

In the May 2009 rating decision, the RO increased the rating for chronic low back pain from noncompensable to 10 percent; denied service connection for peripheral neuropathy of both lower legs; declined to reopen a claim of service connection for hypertension; and denied a TDIU.  Following the September 2009 notice of disagreement, the RO found that a claim of service connection for radiculopathy of both lower legs, as secondary to the Veteran's service-connected back disability had been raised.  This claim was ultimately denied in a November 2011 rating decision.

In his October 2008 claim, the Veteran raised a CUE contention with regard to the July 1990 rating decision that denied service connection for hypertension.  In a November 2008 letter, the RO informed him that it would not take further action regarding the CUE claim because it did not meet the criteria for CUE review.  As the claim had not been pled with specificity, as required by law, and as this has not since been accomplished, such issue is not presently in appellate status.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).

The Board finds that while the RO indicated in the October 2010 Statement of the Case that it declined to reopen the claim of service connection for hypertension on the basis of no new and material evidence having been received, it did a full review of the evidence.  As such, the Board has jurisdiction to adjudicate the underlying merits of the issue at this time.

The Veteran is service-connected for a spine disability, based on symptoms of muscular pain, which were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), in effect prior to September 26, 2003.  He is requesting an increased rating for this spine disability.  He also seeks service connection for a neurological disorder of the lower legs, claimed as both neuropathy and radiculopathy, to include as secondary to his service-connected spine disability.  The Board notes that the Veteran's claim of secondary service connection for a neurological disorder is based on a spine disability that is different from the one for which he is service-connected.  As such, the Board has recharacterized the lumbar spine issue as set forth on the title page of this decision.

With regard to the claimed neurological disorder, the Veteran initially claimed it as peripheral neuropathy of both lower legs, as secondary to the service-connected back disability.  See October 2008 claim.  As stated above, the RO found that a claim of service connection for radiculopathy of both lower legs, as secondary to the Veteran's back disability, had been raised by the record.  See October 2010 deferred rating decision.  As such, this issue has also been recharacterized.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of an increased rating for a lumbar disability, service connection for a neurological disorder of the left and right lower legs, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in a July 1990 rating decision, of which the Veteran was notified in August 1990; the Veteran filed a notice of disagreement in August 1990, and the RO reiterated its denial of service connection in a September 1990 Statement of the Case; the Veteran did not take further appellate action, and no additional evidence related to the issue of hypertension was received within one year of notice of the July 1990 denial.
	
2.  Evidence received since the last final denial in July 1990 includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.

3.  The weight of the evidence is against a finding that the Veteran was diagnosed with hypertension in service, or to a compensable degree within one year after service; current hypertension is not shown to have had its onset in service. 



CONCLUSIONS OF LAW

1.  The July 1990 denial of service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claim in November 2008, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

Additionally, the September 2014 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  To the extent that the undersigned did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

A VA examination was not provided in this case.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

A VA examination was not provided and is not necessary in this case because the evidence does not establish an in-service injury, disease, or event, or that a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation.  Rather, the only evidence in this regard is the Veteran's own lay statements.  As discussed below, he is not competent to provide an in-service diagnosis of hypertension.  Moreover, the evidence does not raise an indication that any current disability may be related to service.  Therefore, VA's duty to provide a VA examination or opinion is not triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (concerning when a VA examination or opinion is necessary); Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (noting that for non-combat veterans, VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.


II.  Analysis

Claim to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year of the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 2.156(b).

For the purpose of determining whether new and material evidence has been received, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).  

The RO initially denied service connection for hypertension in July 1990, based on a finding that the Veteran did not have hypertension in service or at the time of the claim.  The Veteran was notified of this denial in August 1990.  That same month, he filed a notice of disagreement.  The RO reiterated its denial of service connection in a September 1990 Statement of the Case.  The Veteran did not take further appellate action, and VA did not receive any additional evidence within one year of notification of the July 1990 denial.  As such, this decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.302, 20.1103.

The evidence of record at the time of the July 1990 rating decision included service treatment records and a June 1990 VA examination.  Since the last final denial, VA has received a 7-page statement from the Veteran; copies of private treatment records; copies of the August 1990 notification of the denial of service connection, the August 1990 notice of disagreement, and the September 1990 Statement of the Case; copies of the Veteran's service treatment records, with a 3-page summary of them; copies of articles from the websites of the American Heart Association, the Mayo Clinic, and the American Academy of Family Physicians; and copies of selected pages from the VHA/DOD Clinical Practice Guidelines for Diagnosis and Management of Hypertension in the Primary Care Setting. 

Some of the above-noted documents were not previously submitted to agency decision makers.  Moreover, in totality they raise the possibility that a current hypertension may relate to active service.  Thus, the claim is reopened under 
See 38 C.F.R. § 3.156(a).  

Service Connection for Hypertension

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service connection, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is claiming service connection on the basis that he was diagnosed with hypertension during service.  It is unclear whether he is currently diagnosed with hypertension.  Private treatment records from August 2005 and July 2008 indicate that he has a history of high blood pressure and that he has been prescribed lisinopril.  The Board resolves the doubt in the Veteran's favor as to this element of the claim.

For evidence of an in-service diagnosis, the Veteran points to his service treatment records.  These show diagnoses of mild hypertension in October 1998 and several blood pressure readings that, in the Veteran's opinion, are evidence of hypertension.

The Veteran is competent to report an in-service injury that is factual in nature, as well as his observable symptoms and history, including any diagnosis or treatment received, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose hypertension or to offer an opinion as to the etiology of his current disability, as these questions require medical expertise and testing.  Id.  

The RO requested a medical opinion as to the relationship between hypertension and the elevated blood pressure readings during service.  The September 2010 VA examiner opined that although the service treatment records showed sporadic elevated blood pressure readings, these were not of a chronic nature and did not warrant any medication treatment during service.  She added that a diagnosis of hypertension cannot be made on isolated elevations of blood pressure; rather, it is made on elevated blood pressure readings consistent over time.  The examiner found no objective evidence of such trend in the service treatment records.  

A review of the service treatment records reflects diagnoses of high blood pressure.  Significantly, service treatment records show a diagnosis of borderline high blood pressure in February 1986, and diagnoses of mild hypertension in October 1988, based on blood pressure readings of 140/92, 132/88, 132/90, 148/100, and 128/100, with the treating provider noting that the Veteran may need hypertension medication in the future if the condition was not resolved through other measures.  Additionally, the Veteran's examination at separation from service noted that he had had high blood pressure around 1980 and that it was successfully treated with diet and no medication.  His blood pressure at discharge was 131/87.

The Veteran is not competent to provide a diagnosis of hypertension.  Indeed, 
case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  In this case, none of these criteria have been satisfied; the symptoms of hypertension are not unique to that disorder and it requires medical expertise to render the diagnosis in this case.

Furthermore, there is no medical evidence suggesting a link between any current hypertension and an in-service injury, event, or disease.  As explained below, the record also lacks evidence of continuity of symptomatology. 

The Board has also considered presumptive service connection based on a chronic disease under 38 C.F.R. § 3.309(a), as hypertension is one of the enumerated diseases for such purposes.  The evidence, however, does not show that hypertension manifested to a compensable degree within one year after service discharge.  A June 1990 VA examination, conducted three months after separation from service, shows blood pressure readings of 130/90, 124/90, and 130/88.  These readings do not show hypertension manifesting to a compensable degree.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Additionally, at his September 2014 Board hearing, the Veteran testified that he started taking hypertension medication after he suffered an extremely high blood pressure event in the 1990s, in which his blood pressure reached 230/190.  See also December 2010 statement.  As his testimony makes clear, this event occurred in the late 1990s, several years after separation of service.  As such, this event does not trigger the above-mentioned presumption.

In sum, the weight of the evidence is against service connection for hypertension, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.





ORDER

New and material evidence having been received, the application to reopen the claim of service connection for hypertension is granted.

Service connection for hypertension is denied.


REMAND

The Veteran was afforded a VA examination in March 2009 to determine the current severity of his lumbar disability.  In a December 2010 statement, he stated that his spine disability has continued to increase since the VA examination.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

With regard to the claim of service connection for a neurological disorder, the Board notes that the Veteran's initial claim was for peripheral neuropathy of both lower legs, as secondary to his service-connected back disability.  See October 2008 claim.  Along with his claim, he submitted records of private treatment for his back.  These records show diagnoses of both radiculopathy and peripheral neuropathy.  As stated above, the Veteran was afforded a VA examination of his spine in March 2009.  The VA examiner did not find objective evidence of radiculopathy; there was, however, no mention of peripheral neuropathy.  Following the Veteran's July 2009 notice of disagreement, the RO requested a new medical opinion as to whether the Veteran's radiculopathy, if diagnosed, is related to his service-connected back disability.  In September 2010, the VA examiner issued a medical opinion.  This time, the examiner did not find evidence of radiculopathy, but found evidence of peripheral neuropathy of both lower legs, of undetermined etiology.  The examiner, however, did not provide a substantiated opinion as to whether the Veteran's peripheral neuropathy is related to his service.  Rather, the examiner's opinion, per the AOJ's request, only focused on the claimed radiculopathy.  Following this opinion, the RO reiterated its denial of service connection for neuropathy in an October 2010 Statement of the Case.  The RO reasoned that peripheral neuropathy is not caused by lumbosacral strain and noted that the raised claim of service connection for radiculopathy would be addressed separately.

The Veteran was afforded a VA examination of his peripheral nerves in April 2011 for the raised claim of service connection for radiculopathy.  The examiner found evidence of bilateral L5/S1 radiculopathy and sensorimotor neuropathy of both lower extremities.  The examiner opined that the bilateral radiculopathy was caused by the Veteran's degenerative disease of the lumbar spine.  As for the sensorimotor neuropathy, he opined that it is not caused by Veteran's degenerative disease of the lumbar spine or his radiculopathy.  In an October 2011 email, the RO asked the VA examiner to clarify whether the results of one of the sensory exams conducted during the April 2011 VA examination were related to the Veteran's radiculopathy or his sensorimotor neuropathy.  In reply, the examiner stated that the sensory findings of decrease vibration, decrease pin prick, decreased light touch, and decreased position sense are caused by his neuropathy and not his radiculopathy.  On the basis of this, the RO denied service connection for radiculopathy, as secondary to a spine disability, in the November 2011 rating decision.

The Board finds that an adequate opinion is not of record for the following reasons.  First, there is no indication that the VA examiner has considered the Veteran's reports of exposure to inhalation anesthetics, such as cyclopropane, nitrous oxide, and ether, during service.  In his September 2014 hearing, the Veteran testified that he worked as a surgical technician in the Air Force for approximately 20 years, 12 to 15 of which were in an operating room without a scavenging system.  He believes that his exposure to such anesthetic gases, estimated at 50-55 hours per week, might account for his peripheral neuropathy.  See September 2014 hearing transcript; see also article submitted as appendix to October 2008 claim (discussing relationship between chronic exposure in the workplace to inhalation anesthetics and neurological complaints).  Additionally, it is unclear whether the VA examiner reviewed the private treatment records and medical opinions submitted by the Veteran at different times during the appeal period.  See, e.g., April 2011 VA examination report (suggesting that no private records were reviewed); see also request for September 2010 VA opinion (stating that March 2010 VA examiner did not note review of private treatment records).  In sum, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran is claiming service connection for a neurological disorder on both a direct and a secondary basis.  With regard to the latter, the Veteran is claiming service connection for a neurological disorder as secondary to a spine disability that, as stated above, is different to the one for which he is service-connected.  Accordingly, the Board has found that a claim of service connection for a degenerative disease of the lumbar spine has been raised by the record.  This claim is remanded for the appropriate development.  Once it is determined whether the Veteran's current degenerative disease of the lumbar spine is related to service, the AOJ will be in the position to readjudicate the claim for a neurological disorder. 

Regarding the issue of whether the July 1990 rating decision denying service connection for hypertension contains a CUE, as stated above, the Veteran expressed his disagreement with the RO's decision to dismiss this issue, in a December 2008 statement.  VA has not yet provided a Statement of the Case as to this particular issue; therefore, the Board has no discretion, and a remand is required for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Last, any VA examination should note the functional impairment caused by the Veteran's service-connected disabilities, for purposes of the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether any current degenerative disease of the lumbar spine is related to service; whether any current neurological disorder is related to service; and the current severity of his service-connected back disability.  The examiner should note review of the entire claims file.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a)  Identify any current degenerative disease of the lumbar spine.  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed degenerative disease of the lumbar spine was incurred as a result of disease, injury, or treatment in service?  If not, is it at least as likely as not that any current degenerative disease of the lumbar spine has been caused or aggravated (permanently worsened beyond its natural progression) by his service-connected mechanical low back pain?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.   

The examiner should consider all pertinent lay and medical evidence, including but not limited to private treatment records submitted by the Veteran.

(b)  Identify any current neurological disorder.  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed neurological disorder was incurred as a result of disease, injury, or treatment in service?  If not, is it at least as likely as not that any current neurologic disorder has been caused or aggravated (permanently worsened beyond its natural progression) by his service-connected mechanical low back pain, or by any degenerative disease attributable to service?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should consider all pertinent lay and medical evidence, including but not limited to private treatment records submitted by the Veteran and his reports of exposure to anesthetic gases in service. 

(c)  With regard to the service-connect back disability, measure and record all subjective and objective symptomatology.  Record any limitation of motion or ankyloses, and describe any functional impairment.

Also, state whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Please provide this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, pain, flare-ups, or pain.

To the extent possible, distinguish pain or other symptoms caused by the Veteran's back disability from pain or symptoms caused by any other source, to include neurological impairment associated with low back disability.

Also, measure and record any neurological abnormalities associated with the back disability, including but not limited to any bowel or bladder impairment.  Summarize the level of impairment due to any symptoms in the lower extremities as mild, moderate, moderately severe, or severe incomplete paralysis, or total paralysis.

(d)  With respect to a TDIU, offer an opinion as to whether his service-connected disabilities, alone or together, at least as likely as not (probability of 50 percent or more) render the Veteran unable to secure or follow a substantially gainful occupation.

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities.

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should comment on the Veteran's periods of part-time employment in formulation the opinion as to employability.

For all of the above questions, the examiner must provide reasons for any opinions offered.

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record. 

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  After completing the above development, adjudicate the issue of service connection for a degenerative disease of the lumbar spine, and readjudicate the issues of service connection for a neurological disorder of both lower legs, to include as secondary to a spine disability, and entitlement to an increased rating for the service-connected lumbar disability.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

4.  Provide the Veteran with a Statement of the Case on the issue of whether the July 1990 rating decision contains a CUE.  This issue should not be certified to the Board unless a timely substantive appeal has been received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


						(CONTINUED ON NEXT PAGE)





All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


